Citation Nr: 0839334	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  03-25 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for a chronic lung 
disorder.

2.	Entitlement to service connection for degenerative 
arthritis of the right ankle, to include as secondary to 
service-connected total right knee replacement due to 
traumatic arthritis.

3.	Entitlement to an effective date prior to February 22, 
2007, for the grant of service connection for 
osteoarthritis of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1973 to 
March 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 2002 and March 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The veteran testified before the undersigned Veterans Law 
Judge at a July 2008 hearing conducted via videoconference.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1.	A chronic lung disorder was not manifested in active 
service and any current chronic lung disorder is not 
otherwise etiologically related to such service.

2.	Degenerative arthritis of the right ankle was not 
manifested in active service or within one year of service 
discharge, and any current degenerative arthritis of the 
right ankle is not otherwise etiologically related to such 
service or to the veteran's service-connected right knee 
disability.

3.	Neither a formal nor informal claim of entitlement to 
service connection for osteoarthritis of the right hip was 
received prior to February 22, 2007.




CONCLUSIONS OF LAW

1.	A chronic lung disorder was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.	Degenerative arthritis of the right ankle was not incurred 
in or aggravated by the veteran's active duty service, may 
not be presumed to have been incurred therein, nor was it 
proximately caused by or aggravated by the veteran's 
service-connected right knee disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).

3.	The criteria for an effective date prior to February 22, 
2007, for the grant of service connection for 
osteoarthritis of the right hip have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decisions in February 2002 
and March 2007.  The RO's September 2001 and October 2006 
notice letters advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
He was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The duty to notify the veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The October 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the 
Leavenworth VA Medical Center (VAMC) and Saint Joseph Health 
Center have also been obtained.  The appellant has not 
identified any additional records that should be obtained 
prior to a Board decision.  He was afforded a VA examination 
for his lung disorder in July 2003 and his right ankle 
disorder in February 2007.  See 38 U.S.C.A. § 5103A(d); see 
also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.	Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Alternatively, for secondary service connection, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310 (2006); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes 
that there was a recent amendment to the provisions of 38 
C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection may be made.  
This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  Given what 
appear to be substantive changes, and because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which favors the veteran. 

In addition, certain chronic disabilities, including 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 C.F.R. §§ 3.307, 3.309(a).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Chronic Lung Disorder

The veteran maintains that he currently suffers from a 
chronic lung disorder, diagnosed as bronchitis and pneumonia, 
as a direct result of his active service. Specifically, he 
asserts that his currently diagnosed lung disorder is a 
result of double pneumonia suffered while on active duty.

While the evidence of record indicates the veteran currently 
suffers from bronchitis and pneumonia, the competent, 
probative evidence of record does not etiologically link the 
veteran's current disability to his service or any incident 
therein.  Service treatment records indicate the veteran 
sought treatment for pneumonia of the right lower lobe in 
February 1977.  However, there is no indication the veteran 
developed a chronic lung disorder as a result.  In this 
regard, the Board observes a March 1977 X-ray report which 
found the veteran's lungs to be essentially normal.  
Furthermore, a February 1978 separation examination indicates 
the veteran's lungs and chest to be normal, and no chronic 
disorder was noted. 

The Board also observes that in the instant case, there is no 
evidence of continuity of symptomology since active service.  
The veteran submitted private treatment records from Saint 
Joseph Health Center indicating he had difficulty breathing 
and that he was diagnosed with pneumonia as early as 1993.  
However, the Board notes that this is approximately 15 years 
since the veteran separated from service; this significant 
lapse in time between the veteran's active service and the 
first evidence of a recurrence of pneumonia weighs against 
the veteran's claim.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  Furthermore, 
the Board observes that the private treatment records 
submitted by the veteran do not suggest an etiological 
relationship between his current lung disorder and his active 
service.

The veteran was provided a VA examination in July 2003 to 
determine the etiology of his current lung disorder.  After 
reviewing the veteran's medical history, to include service 
treatment records, and conducting a physical examination of 
the veteran, the VA examiner opined that the veteran's 
current lung disorder is not related to the pneumonia 
suffered in service.  In support of this opinion, the VA 
examiner noted the veteran had a 27 year history of smoking 
one pack per day and also noted records indicated no 
residuals from his in-service pneumonia.

In sum, the Board finds that there is no evidence of a 
chronic lung disorder in service.  The threshold question 
therefore is whether there is sufficient medical evidence to 
establish an etiological link between the veteran's current 
bronchitis and pneumonia and his right lower lobe pneumonia 
during active service.  The preponderance of the evidence is 
against this aspect of the veteran's claim.  The veteran has 
produced no competent evidence or medical opinion in support 
of his claim that his present lung disorder is the result of 
in-service injury or illness, and a VA examiner has opined 
that the veteran's current lung disorder is not a result of 
in-service pneumonia.  Finally, the length of time between 
his separation from active service and current treatment 
weighs against granting the veteran's claim.

The Board acknowledges that the veteran himself has claimed 
his currently diagnosed lung disorder arises from his in-
service illness.  However, the Board notes that as a layman, 
the veteran has no competence to give a medical opinion on 
the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service 
connection. Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a lung disorder, and the benefit of the doubt rule does not 
apply. See 38 U.S.C.A. § 5107 (West 2002).

Arthritis of the Right Ankle

The veteran contends he is entitled to service connection for 
degenerative arthritis of the right ankle either as directly 
related to active service or as secondary to service-
connected total right knee replacement.  Essentially, the 
veteran contends that his service-connected right knee 
disorder has caused him to walk with an altered gait which, 
in turn, has caused degenerative arthritis of his right 
ankle.  While the evidence of record indicates a current 
diagnosis of degenerative arthritis of the right ankle, the 
competent, probative evidence of record does not 
etiologically link the current disorder with the veteran's 
active service or to his service-connected total right knee 
replacement.

With regard to direct service connection, service treatment 
records are absent complaints, findings or diagnoses of any 
injury or disorder of the right ankle.  In addition, during 
the clinical examination for separation from service in 
February 1978, the veteran's feet and lower extremities were 
evaluated as normal, and no indication of a chronic disorder 
was noted.  Thus, there is no medical evidence that shows the 
veteran suffered from degenerative arthritis, or any chronic 
disorder of the right ankle, during active service. 

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  
Although a VA radiologist determined in April 2004 that the 
veteran did not then suffer from degenerative joint disease 
of the right ankle, a February 2007 VA examiner, in reviewing 
the April 2004 X-rays, determined that osteoarthritic changes 
were present.  Thus, the Board finds that the veteran was 
diagnosed with degenerative changes of the right ankle as 
early as April 2004.  However, this is over 25 years since 
the veteran's separation from active service.  This 
significant lapse in time between the active service and the 
first evidence of degenerative changes of the right ankle 
constitutes negative evidence weighing against the veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  Finally, as arthritis of the 
right ankle did not manifest to a compensable degree within 
one year of service discharge, service connection may not be 
presumed.  See 38 C.F.R. §§ 3.307, 3.309. 

With respect to secondary service connection, the veteran 
contends that his degenerative arthritis of the right ankle 
was proximately caused by his service-connected total right 
knee replacement.  Alternatively, he argues that this 
disorder has been aggravated by his service-connected right-
knee disorder.  However, the record does not contain 
competent medical evidence or a competent medical opinion 
establishing an etiological link between degenerative 
arthritis of the right ankle and the veteran's service-
connected total right knee replacement.  In addition, there 
is no competent evidence of record that the veteran's right 
knee disorder has caused this condition to increase in 
severity beyond its natural progression.  

The veteran was provided VA examination in February 2007 to 
determine if his current degenerative arthritis of the right 
ankle is etiologically related to his service-connected right 
knee disorder.  After a review of the veteran's medical 
history and a physical examination, the February 2007 VA 
examiner opined that the veteran's right ankle disorder is 
not related to his total knee replacement.  The VA examiner 
noted that, per radiological examination, the veteran's right 
knee was found to be in proper position with no bone 
loosening.  Furthermore, the VA examiner opined that the 
veteran's right ankle disorder is at least as likely a direct 
result of his current morbid obesity.  As such, the competent 
evidence of record indicates the veteran does not suffer from 
degenerative arthritis of the right ankle that is proximately 
due to or aggravated by his service-connected total right 
knee replacement.

The Board acknowledges that the veteran himself has claimed 
his current degenerative arthritis of the right ankle is the 
result of or has been aggravated by his service-connected 
right knee disorder.  However, the Board again notes that as 
a layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu, supra.  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan, supra.

In sum, there is no competent medical evidence included in 
the record to support the veteran's assertion that his 
service-connected total right knee replacement is the 
proximate cause of or has aggravated his currently diagnosed 
degenerative arthritis of the right ankle.  A VA examiner has 
opined that this condition is not related to the veteran's 
total right knee replacement.  The normal medical findings at 
the time of separation from service, as well as the absence 
of a diagnosis or treatment for many years after service, are 
probative evidence against the claim for direct service 
connection.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
degenerative arthritis of the right ankle, and the benefit of 
the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 
2002).

II.	Earlier Effective Date

The veteran seeks an effective date earlier than February 27, 
2007, for the grant of the award of service connection for 
osteoarthritis of the right hip as secondary to the veteran's 
service-connected right knee disability.

Under governing law, the effective date for a grant of 
compensation will be the day following separation from active 
service, or the date entitlement arose if a claim is received 
within one year after separation from service.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2008).  
Otherwise, the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.  Id.  A claim 
or application is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2008).  Unless specifically provided, the effective 
date will be assigned on the basis of the facts as found.  38 
C.F.R. § 3.400(a) (2008).

A review of the record indicates that neither the veteran, 
nor his accredited representative, submitted any written 
correspondence which could be construed as a formal or 
informal claim of entitlement to service connection for 
osteoarthritis of the right hip.  Rather, in October 2006, 
the veteran submitted a claim of entitlement to service 
connection for a total right knee replacement, which led to a 
VA examination and the grant of service connection for 
osteoarthritis of the right hip.  The Board acknowledges that 
the veteran asserts he instructed his representative to file 
a claim for osteoarthritis of the right hip in October 2005.  
However, as noted above, there is no indication contained in 
the record that such a claim was filed.  As such, the Board 
finds that an effective date prior to February 22, 2007, the 
date of the VA examination, is not warranted, as the veteran 
did not file a claim for service connection for 
osteoarthritis of the right hip prior to this date.  Thus, 
the veteran's appeal must be denied.  See 38 C.F.R. § 3.400.


ORDER

Service connection for a lung disorder is denied.

Service connection for degenerative arthritis of the right 
ankle is denied.

An effective date prior to February 22, 2007, for 
osteoarthritis of the right hip is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


